Title: From Alexander Hamilton to Jeremiah Wadsworth, 25 September 1799
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


          
            Dr Sir,
            New York Sep 25. 1799
          
          A Deputy Pay Master General for the Troops under my command is wanted—Is there a Captain or Subaltern in the 13 Regiment (Col Taylor’s) whom you can decidedly recommend for the appointment? You know the importance of this officer and the qualifications he ought to possess & I rely implicitly on your judgment & candour—
          Adieu My Dr Sir Yrs. Affecy
          
            A Hamilton
          
          
            PS Inclosed is a list of the officers. The Person will retain his rank & emoluments in the Regiment & have the additional Pay of 30 Dollars ⅌ Month.
          
          J Wadsworth Eq
        